Citation Nr: 1220114	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to December 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and April 2004 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2003 rating decision denied service connection for dysthymic disorder on a direct basis and the April 2004 rating decision denied service connection for depression secondary to the Veteran's service connected sinusitis and bilateral pes planus.

In April 2009 and May 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service connected disabilities have contributed to or aggravated his depression.


CONCLUSION OF LAW

Current depression was aggravated by service connected disabilities.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision grants the claim of service connection for a psychiatric disability, diagnosed as depression.  This is a total grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.  While it is theoretically possible that a deduction could be made for that part of the Veteran's psychiatric disability not due to aggravation by the service connected disabilities.  Cf. Allen v. Brown, 7 Vet. App. 439 (1995) (holding that secondary service connection is provided for additional disability caused by aggravation of a non-service connected disability by a service connected disease or disability).  

In this case; however, VA examiners have been unable to separate out the portions of the psychiatric disability related to service connected causes from those that are due to non-service-connected causes.  As discussed below, under these circumstances, all of the disability would be considered service connected and it would not be possible to make a deduction for a non-service connected cause.  Hence, this decision is a full grant of the benefits sought and further notice or assistance is not required to substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with medical evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  The Veteran's claim was received prior to the amendments to 38 C.F.R. § 3.310.  Inasmuch as the amendments impose additional burdens and could have retroactive effects, the old version of the regulation is being applied in this decision.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran has current depression.  See e.g., August 2009 VA examination report.  VA outpatient treatment records also show findings of major depressive disorder.  They do not show any other psychiatric disability.  The Veteran is currently service connected for a bilateral foot disability and sinusitis.  Thus, the current disability and service connected disability requirements are satisfied.

The third and final requirement to achieve a grant of secondary service connection is evidence establishing a connection between the service-connected disability and the current disability.  Wallin, 11 Vet. App. 512.  

A VA treatment provider opined in 2003 that the Veteran had depression that was aggravated by unspecified medical conditions.  In October 2004 a VA physician opined that the Veteran's service connected disabilities might affect and intensify the symptoms of depression.  

The August 2009 VA examiner opined that it was impossible to distinguish between those depression symptoms caused by the Veteran's service connected disabilities and those caused by other, non-service connected factors, noting that there was evidence in the record of the Veteran's physical pain (caused by service connected bilateral foot disability, service connected sinusitis, and non-service connected back disability) aggravating his depression.  

When asked for clarification of his opinion, this examiner reiterated his inability to differentiate these symptoms in an August 2011 addendum.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The medical evidence that shows the Veteran's depression has been aggravated by his service connected disabilities, at least raises a reasonable doubt that there is a nexus between the claimed depression and service connected disabilities.  

Resolving reasonable doubt in the Veteran's favor, service connection for depression is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, diagnosed as depression, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


